CHINA-BIOTICS, INC.
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between China-Biotics, Inc., a Delaware corporation (the “Company”), and Tao
(Travis) CAI (the “Employee”), effective as of January 16, 2011 (the “Effective
Date”).  Based upon the consideration of the mutual covenants herein contained,
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:


1.           Employment.


1.1           The Company hereby employs and the Employee agrees to be employed,
as Chief Financial Officer of the Company.  The Employee will report to the
Company’s Chief Executive Officer, Mr. Song Jinan, or his designee(s) and will
perform such services and duties as may be assigned from time to time.  The
Employee shall comply with all rules, policies, and procedures of the Company,
as modified from time to time, including, without limitation, rules, and
procedures set forth in the Company’s employee handbook, as adopted and modified
from time to time at the Company’s sole discretion. The Employee shall perform
all of the Employee’s responsibilities in complete compliance with all
applicable laws.  The Company may, in its discretion, modify the Employee’s
duties, title, and assignment.  If requested by the stockholders of the Company
to do so, the Employee shall serve on the Board of Directors of the Company (the
“Board”) for no consideration other than that provided for in this Agreement.


1.2           The Employee agrees to devote all time that is necessary to
execute and complete the Employee’s duties to the Company.  During the time
necessary to execute the Employee’s duties, the Employee agrees to devote
Employee’s full and undivided time, energy, knowledge, skill, and ability to the
Company’s business, to the exclusions of all other business and sideline
interests.  In no event will the Employee allow other activities to conflict or
interfere with the Employee’s duties to the Company.  The Employee agrees to
perform all duties faithfully and diligently and to the best of the Employee’s
ability.  The Employee recognizes that the services to be rendered under this
Agreement require certain training, skills, and experience, and that this
Agreement is entered into for the purpose of obtaining such service for the
Company.  The Employee agrees to provide the Company with any information that
the Employee possesses and that will be of benefit to the Company, unless
providing such information would violate a third party’s rightful claim of
ownership, or unless such information is subject to an ongoing obligation of
confidentiality to any third party, particularly any prior employers of the
Employee.  The Employee agrees to conduct himself in a way that will be a credit
to the reputation and interests of the Company and its Affiliates, to perform
the Employee’s duties in a careful, safe, loyal and prudent manner, and to
otherwise fulfill all fiduciary and other duties the Employee has to the
Company. For the purposes of this Agreement, “Affiliates” means any entity
currently existing or subsequently formed that directly or indirectly controls,
is controlled by, or is under common control with the Company, whether by
contract, through the ownership of voting securities or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


1.3           The Employee’s initial base of operations shall be the Company’s
offices in Shanghai, People’s Republic of China, but the Employee acknowledges
and agrees that the Company may move the base of its operations, or the
Employee’s primary work location, and any such move shall not violate this
Agreement.  The Employee shall travel domestically or internationally as may be
requested by the Company to fulfill the responsibilities of the Employee’s
position.


2.           At-Will Employment. The Employee understands and agrees that the
Employee’s employment with the Company shall be at will and for no specific
term, and either the Employee or the Company may terminate the employment
relationship at any time, with or without reason, with or without cause, notice,
pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind, subject only to the provisions of Section 4 regarding
payments upon termination. Any representations to the contrary, whether written,
verbal, or implied by any Company communication, conduct, or practice, are
unauthorized and void unless contained in a formal written employment contract
signed by an authorized officer of the Company and the Employee.  Except as
otherwise noted in this Agreement, the Employee shall not be entitled to any
further compensation or benefits, other than compensation earned through the
termination date of the Employee’s employment, accrued, unused vacation and
vested benefits, if any exist, regardless of the reason for termination. 


3.           Compensation and Benefits.  For the duration of the Employee’s
employment hereunder, the Employee shall be entitled to compensation and
benefits pursuant to the following subparagraphs.


3.1           Salary.  The Employee shall be paid a salary at an annual gross
rate of $150,000 U.S. Dollars per year, with the actual amount paid to be
prorated for the actual period of employment and payable in equal installments
in accordance with the Company’s normal payroll practices, subject to
appropriate deductions and withholding. The Company may, at its discretion,
review the Employee’s salary from time to determine whether a change in salary
shall be made; provided, however, that the decision of whether to adjust salary
is at the Company’s sole discretion.


3.2           Bonus.  The Employee may participate in bonus or incentive plans
adopted by the Company that are applicable to the Employee’s position, as they
may be changed from time to time, but nothing herein shall require the adoption
or maintenance of any such plan.  Any bonus or incentive pay shall be subject to
the Employee’s satisfaction of all eligibility criteria, which would be
determined by the Board, or a delegate thereof, in its sole discretion. Any
bonus or incentive pay shall not be deemed earned until paid, and the Employee
must be employed with the Company at the time of payment to be eligible to
receive such payment.


3.3           Other Benefits.  For the duration of the Employee’s employment
hereunder, the Employee will be eligible to participate in employee benefit
programs established by the Company for personnel on a basis commensurate with
the Employee’s position, subject to the eligibility requirements of such plans
and in accordance with the Company’s policies from time to time, but nothing
herein shall require the adoption or maintenance of any such plan.  The Company
will reimburse the Employee in accordance with the Company’s policies and
procedures for reasonable expenses necessarily incurred in the performance of
duties hereunder against appropriate receipts and vouchers indicating the
specific business purpose for each such expenditure.  The Employee understands
that as a corporate officer, the Employee is not covered by unemployment
compensation or workers’ compensation, unless otherwise specifically advised by
the Board.
 
 
-2-

--------------------------------------------------------------------------------

 


3.4           Withholding.  It is understood that, in connection with any
compensation to be paid to the Employee, the Company may be required to withhold
and pay over certain amounts for federal income tax withholding, FICA, and such
other taxes as may be required by law, based on the value of the consideration
received by the Employee.


3.5           Stock Options.  The Company hereby agrees that the Employee shall
be eligible to receive an award of stock options subject to the terms and
conditions hereinafter stated and to the terms of the applicable stock option
agreement executed in connection with the grant of such award:


(a)           Grant.  The Employee shall be entitled to an award of stock
options (the “Options”) to purchase an aggregate of 150,000 shares of the
Company’s common stock under the 2010 Equity Incentive Plan (the “2010
Plan”).  The Options shall be evidenced by an option agreement executed by the
Employee and the Company subject to the terms and provisions of the 2010 Plan
and this Agreement.


(b)           Option Price.  The per share exercise price of an Option granted
pursuant to this Section 3.5 shall be $14.81, which is equal to the weighted
average closing price per share of the Company’s common stock on the NASDAQ
Stock Exchange over the most recent two-week period prior to the Grant Date.


(c)           Vesting and Exercise.  The Options shall vest over four
12-month periods in a series of 48 successive monthly installments on the last
day of each month (beginning with the calendar month including the Grant Date)
as follows: During the first 12-month period, Options will vest in equal
installments such that on the one-year anniversary of the Grant Date, 20% of the
Options shall be fully vested.  During the second 12-month period, Options will
vest in equal installments such that on the two-year anniversary of the Grant
Date, an additional 20% of the Options shall be fully vested.  During the third
12-month period, Options will vest in equal installments such that on the
three-year anniversary of the Grant Date, an additional 30% of the Options shall
be fully vested.  During the fourth 12-month period, Options will vest in equal
installments such that on the four-year anniversary of the Grant Date, an
additional 30% of the Options shall be fully vested; provided, however, that the
Options shall not become exercisable until the 2010 Plan is approved by the
Company’s stockholders at the 2010 Annual Meeting of Stockholders.


(d)           Payment.  The full consideration for any shares purchased pursuant
to the Options by the Employee shall be paid in cash or on such other terms as
the Employee and the Company may agree subject to the terms of the 2010 Plan.
 
 
-3-

--------------------------------------------------------------------------------

 


4.           Termination.  As provided in Section 2, the Employee is employed
at-will.  The Company shall have the right to terminate immediately the
Employee’s services and this Agreement as specified in Section 2, subject only
to the payment obligations specified below:


4.1           For Cause.  The Company shall have the right to terminate
immediately the Employee’s services and this Agreement for Cause upon notice of
termination. “Cause” as used herein shall mean a good faith finding by the Board
that the Employee has: (i) engaged in conduct that constitutes gross malfeasance
of office, flagrant disloyalty to the Company, dishonesty, fraud, theft, or
unprofessional conduct; (ii) failed to perform assigned job duties or willfully
or repeatedly failed to carry out the reasonable directions of the Board or its
designee; (iii) engaged in conduct in clear violation of material policies of
the Company; (iv) been convicted of or entered a plea of nolo contendere to, or
engaged in conduct constituting a felony or crime involving fraud, embezzlement
or any other act or moral turpitude; (v) breached the terms of this Agreement or
the Confidential Information Agreement (defined below); or (vi) done any other
thing that would constitute cause under the laws of Washington. Upon termination
of the Employee’s employment hereunder for Cause, or in the event that the
Employee terminates the Employee’s employment without Good Reason (defined
below), all compensation described herein shall cease as of the termination
date, and the Employee shall have no rights to any other compensation or
payments, other than salary earned on or prior to the termination date of the
Employee’s employment, accrued, unused vacation, and vested benefits, if any
exist, which vested benefits shall be handled in accordance with their
controlling plans and documents.


4.2           Without Cause.   The Company shall have the right to terminate
immediately the Employee’s services and this Agreement without Cause and without
the Employee’s consent upon notice of termination, subject to the provisions of
this Subsection 4.2. If the Company terminates the Employee’s employment without
the Employee’s consent and without Cause, or the Employee resigns the Employee’s
Employment with Good Reason (defined below), the Company shall continue to pay
the Employee’s base monthly salary (at the annual rate then in effect), subject
to applicable deductions and withholdings, for a period of two (2) months
(“Severance Payments”).  The Severance Payments are expressly conditioned upon
(a) the Employee’s execution and delivery to the Company of a separation
agreement in a form acceptable to the Company, which shall include a full waiver
and release of all claims by the Employee against the Company, its Affiliates,
and their officers, directors, employees and agents; (b) the Employee not
rescinding or revoking the separation agreement; and (c) the Employee being and
remaining in full compliance with the Confidential Information Agreement
(defined below).  Except as provided in this Subsection 4.2, upon termination by
the Company without the Employee’s consent and without Cause, or upon
resignation by the Employee for Good Reason, the Employee shall not be entitled
to any further compensation, payments or severance.  The Company may, in its
sole discretion, elect to issue the Severance Payments in a single, lump-sum
amount.  “Good Reason” shall mean the substantial reduction of the Employee’s
compensation, unless the Company makes such a reduction ratably with all other
employees at similar levels of responsibility.  Notwithstanding the foregoing,
the Employee’s failure to tender resignation within thirty (30) days of an event
constituting Good Reason shall be deemed the Employee’s consent to the same, and
the event will no longer constitute “Good Reason” under this provision.  Any
resignation by the Employee that is not for Good Reason shall be deemed to be
without Good Reason.  Any termination by the Company that is not for Cause,
death or Total Disability (defined below), shall be deemed to be without Cause.
 
 
-4-

--------------------------------------------------------------------------------

 


4.3           Death or Disability.   The Employee and the Company acknowledge
that the Employee’s ability to perform the duties specified in Section 1 is of
the essence of this Agreement.  This Agreement and the Employee’s employment
hereunder shall terminate automatically upon the death or Total Disability of
the Employee.  The term “Total Disability” as used herein shall mean the
Employee’s inability (with or without such accommodation as may be required by
law protecting persons with disabilities and that places no undue burden on the
Company) as determined in good faith by the Board, to perform the Employee’s
duties hereunder for a period or periods aggregating ninety (90) calendar days
in any 12-month period as a result of physical or mental illness.  If the
Employee’s employment is terminated as a result of the Employee’s death or Total
Disability, this Agreement shall terminate without further obligations to the
Employee, other than salary earned on or prior to the termination date of the
Employee’s employment, accrued, unused vacation, and vested benefits, if any
exist, which vested benefits shall be handled in accordance with their
controlling plans and documents.

 
5.           Confidential Information and Inventions.  The Employee and the
Company agree that due to the nature of the Employee’s association with the
Company, the Employee has access to and has acquired, and will have access to,
will acquire, and will assist in developing confidential and proprietary
information relating to the business and operations of the Company and its
Affiliates. The Employee acknowledges that such information is and will continue
to be of central importance to the business of the Company or its Affiliates,
and that disclosure of such confidential information to others or the
unauthorized use of such information by others would cause substantial loss and
harm to the Company or its Affiliates.  The Employee shall, as a condition of
employment, execute contemporaneously with this Agreement a Confidential
Information and Inventions Agreement in the form attached hereto as Exhibit A
(the “Confidential Information Agreement”).


6.           Fees.  Unless otherwise agreed, the prevailing party shall be
entitled to its reasonable costs and attorneys’ fees incurred in any litigation
or other dispute relating to the interpretation or enforcement of this
Agreement.


7.           Disclosure.  The Employee agrees fully and completely to reveal the
terms of the Confidential Information Agreement to any future employer or
potential employer of the Employee and authorizes the Company, at its election,
to make such disclosure.


8.           Representation of Employee.  The Employee represents and warrants
to the Company that the Employee is free to enter into this Agreement and that
the Employee has no commitment, arrangement or understanding to or with any
party that restrains or is in conflict with the Employee’s performance of the
covenants, services and duties provided for in this Agreement.  The Employee
agrees to indemnify the Company and to hold the Company harmless against any and
all liabilities or claims arising out of any unauthorized act or acts by the
Employee that, the foregoing representation and warranty to the contrary
notwithstanding, violate or breach any such commitment, arrangement or
understanding.
 
 
-5-

--------------------------------------------------------------------------------

 


9.           Reserved.


10.           Reimbursement.  If the Employee ever possesses or controls any
Company funds (including without limitation cash and travel advances,
overpayments made to the Employee by the Company, amounts received by the
Employee due to the Company’s error, unpaid credit or phone charges, excess sick
or vacation pay, or any debt owed to the Company for any reason, including
misuse or misappropriation of company assets), the Employee will remit them
immediately to the Company at the address listed in Section 12 for the entire
period of the Employee’s possession or control of such Company funds unless
directed otherwise in writing.  At any time upon request, and at the time of
Termination, even without request, the Employee shall fully and accurately
account to the Company for any Company funds and other property in the
Employee’s possession or control.  If the Employee fails to do so, the Employee
hereby authorizes the Company (subject to any limitations under applicable law)
to make appropriate deductions from any payment otherwise due the Employee
(including without limitation, the Employee’s paycheck, salary, bonus,
commissions, expense reimbursements and benefits), in addition to all other
remedies available to the Company.


11.           Assignability.  This Agreement shall be binding upon the Employee,
the Employee’s heirs, personal representatives and permitted assigns and on the
Company, its successors and assigns.  During the Employee’s employment
hereunder, this Agreement may not be assigned by either party without the
written consent of the other; provided, however, that the Company may in its
sole discretion assign its rights and obligations under this Agreement, without
the Employee’s consent, to a successor by sale, merger or liquidation.


12.           Notices.  Any notice required or permitted to be given hereunder
shall be sufficient if in writing, by registered or certified mail, addressed to
the Employee at: No. 26, Orient Global Headquarter, Lane 118, Yonghe Road,
Zhabei District, Shanghai 200072, People’s Republic of China, or such other
address as the Employee may provide to the Company in writing; or addressed to
the Company to the attention of its Chief Executive Officer at: No. 26, Orient
Global Headquarter, Lane 118, Yonghe Road, Zhabei District, Shanghai 200072,
People’s Republic of China, or such other address as may be provided in writing
by the Company.  Notices to the Employee may, at the discretion of the Company,
alternatively be hand delivered to the Employee.


13.           Severability.  In the event that any provision of this Agreement
or compliance by any of the parties with any provision of this Agreement shall
constitute a violation of any law, or be deemed unenforceable or void, then such
provision, to the extent only that it is in violation of law, or is deemed void
or unenforceable, shall be deemed modified to the extent necessary so that it is
no longer unenforceable, void or in violation of law and shall be enforced to
the fullest extent permitted by law.  If such modification is not possible, said
provision, to the extent that it is in violation of law, void or unenforceable,
shall be deemed severable from the remaining provisions of this Agreement, which
provisions shall remain binding on the parties.


14.           Entire Agreement.  This instrument contains the entire agreement
of the parties, and supersedes any prior or contemporaneous statements or
understandings by or between the parties except for the Confidential Information
Agreement between the parties of even date herewith.  This Agreement may be
changed only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought, and any such modification on behalf of the Company must be approved by
the Board.
 
 
-6-

--------------------------------------------------------------------------------

 


15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding choice of law
provisions.  The parties hereby irrevocably and unconditionally agree to submit
any legal action or proceeding relating to this Agreement to the non-exclusive
general jurisdiction of the courts of the State of Delaware and, in any such
action or proceeding, consent to jurisdiction in such courts and waive any
objection to the venue in any such court.


16.           Third-Party Beneficiaries.  Affiliates of the Company are and
shall be third-party beneficiaries of this Agreement.


17.           Survival.  Sections 2 and 4 through 19 shall survive the
termination of this Agreement or the Employee’s employment relationship with the
Company.


18.           Nonwaiver.  Failure of the Company to insist upon strict adherence
to any provision of this Agreement or to enforce any provision, on one or more
occasions, shall not be deemed to be a waiver of its right to enforce any
provision in the future.


19.           Employee’s Recognition of Agreement.  The Employee acknowledges
that the Employee has read and understood this Agreement and agrees that its
terms are necessary for the reasonable and proper protection of the Company’
business.  The Employee acknowledges that the Employee has been advised by the
Company that the Employee is entitled to have this Agreement reviewed by an
attorney of the Employee’s selection, at the Employee’s expense, prior to
signing, and that the Employee has either done so or elected to forgo that
right.




[Remainder of page left blank]
 
 
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------

 


SIGNATURE PAGE
EMPLOYMENT AGREEMENT


IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed by its duly authorized representative, and the Employee has executed
this Employment Agreement as of the Effective Date.


EMPLOYEE
 
 
/s/ Travis Cai
 
CHINA-BIOTICS, INC.
 
 
 /s/ Song Jinan
Tao (Travis) CAI
Chief Financial Officer
 
Song Jinan
Chief Executive Officer



 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT
 


 
See attached